Citation Nr: 0934324	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral leg pain, 
claimed as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in August 2008.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).  

Also in August 2008, the Board issued a decision denying the 
Veteran's claim.  He subsequently appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  During the pendency 
of the appeal to the Court, VA's Office of General Counsel 
(representing the Secretary) filed a Motion requesting that 
the Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the Motion in a March 2009 order and returned the case to the 
Board for compliance with the directives specified.  

In order to comply with the Court's order, the Board, in 
turn, is remanding the Veteran's claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently has bilateral leg pain 
secondary to his service-connected bilateral pes planus.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Although lay persons are competent to report objective signs 
of illness (such as bilateral leg pain), mere symptoms, 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not, in and of themselves, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  See also Evans v. West, 
12 Vet. App. 22, 31-32 (1998).

Towards assisting the Veteran in developing his claim, VA 
provided medical exams in September and November 2003, and an 
addendum report was also issued in August 2004.  The 
September 2003 VA exam report provides that the Veteran's 
"leg condition is likely due to his service-connected flat 
feet."  The November 2003 VA exam report provides that the 
Veteran's complaints of leg pain are the result of a vascular 
disorder and not related to, or caused by, his service-
connected pes planus.  The August 2004 addendum provides that 
the Veteran has vascular insufficiency of the right lower 
extremity, but there was no evidence of stenosis on the left; 
and that his right leg pains are secondary to his severe 
vascular stenosis and his left leg pains are as likely as not 
due to his pes planus.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, No. 06- 312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Here, the Motion noted that the VA exam reports and addendum 
do not provide clear conclusions as to whether the Veteran's 
claimed bilateral leg pain is attributable to an underlying 
disability and, if so, whether any such disability is 
attributable to his service-connected pes planus.  So the 
Motion granted by the Court found them to be inadequate.  

Once VA undertakes the effort to provide an examination for a 
service-connection claim, it must provide an adequate one or, 
at a minimum, notify the claimant why one will not or cannot 
be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Consequently, a remand is necessary to obtain 
another VA examination and opinion.  See 38 U.S.C.A. § 5103A 
(d) (West 2002); 38 C.F.R. § 3.326 (2008). 

Additionally, on March 3, 2006, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran has not received this required notice and should 
before readjudicating his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

2.  Schedule the Veteran for a VA exam 
to assess the nature and etiology of 
his claimed bilateral leg pain.  

The examiner should expressly indicate 
whether the Veteran has a disability as 
to each leg -right, left, or bilateral, 
and expressly state any diagnoses as 
may be applicable to his claimed leg 
symptoms.  If the examiner determines 
that there is no underlying disability 
to which the Veteran's claimed 
bilateral leg pain relates, he or she 
should expressly state that finding.  
Should the examiner diagnose a 
disability (or disabilities) to which 
the Veteran's claimed bilateral leg 
pain relates, the examiner should 
expressly opine as to whether each 
diagnosed disability is at least as 
likely as not (i.e., 50 percent or more 
probable) (a) caused by or (b) 
aggravated by the Veteran's service-
connected pes planus.  The examiner 
should discuss the rationale of each 
opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.  

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.  

2.  Then readjudicate the Veteran's 
claim in light of any additional 
evidence obtained.  If the claim is not 
granted, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


